If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 29, 2019
              Plaintiff-Appellee,

v                                                                  No. 340909
                                                                   Wayne Circuit Court
JOSEPH DEANDRE STEVEN KEIN,                                        LC No. 17-003326-01-FH

              Defendant-Appellant.


Before: MURRAY, C.J., and SERVITTO and SHAPIRO, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial conviction of carrying a concealed weapon
(CCW), MCL 750.227. Defendant was sentenced, as a fourth habitual offender, MCL 769.12, to
two to five years’ imprisonment. We affirm.

         This case arises out of a traffic stop. Police Officer Vincent Bastine noticed a vehicle
travelling at a high rate of speed. He activated his police car’s emergency lights to initiate a
traffic stop for speeding. The vehicle continued to drive for three blocks before turning into a
do-it-yourself car wash and stopping in the carport. Defendant was in the front-passenger seat of
the vehicle. Police Officer Matthew Nasierowski arrived at the scene to assist and saw an empty
handgun holster wedged into the seam between the driver’s and front passenger’s seats. A
search of the area outside the car uncovered a .380 caliber handgun. Defendant admitted that he
owned the gun and was arrested. While in custody, defendant admitted that he threw the gun out
the car window.

      Defendant argues that there was insufficient evidence to support his CCW conviction.
We disagree.1




1
 “A challenge to the sufficiency of the evidence in a jury trial is reviewed de novo, viewing the
evidence in the light most favorable to the prosecution, to determine whether the trier of fact
        MCL 750.227(2) generally prohibits a person from carrying a concealed weapon in a
vehicle operated or occupied by the person without a license to do so. Defendant does not argue
that any exception to MCL 750.227(2) applies. The prosecution was therefore required to prove
“(1) the presence of a weapon in a vehicle operated or occupied by the defendant, (2) that the
defendant knew or was aware of its presence, and (3) that he was carrying it.” People v Nimeth,
236 Mich. App. 616, 622; 601 NW2d 393 (1999). “Due process requires that, to sustain a
conviction, the evidence must show guilt beyond a reasonable doubt.” People v Harverson, 291
Mich. App. 171, 175; 804 NW2d 757 (2010). “Circumstantial evidence and reasonable inferences
that arise from such evidence can constitute satisfactory proof of the elements of the crime.”
People v Williams, 268 Mich. App. 416, 419; 707 NW2d 624 (2005).

        There was strong circumstantial evidence that the recovered gun was in the vehicle while
defendant was an occupant. Nasierowski found an empty holster stuck in the seam between the
front seats. Bastine searched for and located the gun near the route that the vehicle travelled as it
pulled into the car wash parking lot. Accordingly, a jury could reasonably infer that the gun was
thrown from the vehicle as it turned into the car wash parking lot.

       There was also sufficient circumstantial evidence to show that defendant knew or was
aware of the presence of the gun. Defendant was in the passenger seat of the vehicle.
Nasierowski found the holster in the seam of the front seat between the driver’s and passenger’s
seats. Viewing the evidence in the light most favorable to the prosecution, and drawing
reasonable inferences therefrom, the gun had been in the holster in the seam next to defendant.
Additionally, defendant admitted that the gun was his. Therefore, a jury could reasonably
conclude that defendant had knowledge of the gun.

        Finally, there was sufficient evidence to establish that defendant carried the gun. Despite
the inference that defendant knew about the pistol in the vehicle, the prosecution is required to
present evidence that defendant carried the gun. People v Butler, 413 Mich. 377, 385-386; 319
NW2d 540 (1982). The following factors are relevant in determining whether defendant carried
the gun:

       (1) the accessibility or proximity of the weapon to the person of the defendant, (2)
       defendant’s awareness that the weapon was in the motor vehicle, (3) defendant’s
       possession of items that connect him to the weapon, such as ammunition, (4)
       defendant’s ownership or operation of the vehicle, and (5) the length of time
       during which defendant drove or occupied the vehicle. [Id. at 390 n 11.]

       As noted, evidence was presented at trial that the holster was wedged into the seam next
to defendant’s seat. Thus, the gun was readily accessible to defendant, and a reasonable
inference supports the conclusion that defendant was also aware of the gun next to his seat.
While there was no testimony as to whether defendant possessed any ammunition for the gun,



could have found that the essential elements of the crime were proved beyond a reasonable
doubt.” People v Gaines, 306 Mich. App. 289, 296; 856 NW2d 222 (2014).




                                                 -2-
defendant admitted that he owned the gun.2 Accordingly, there was sufficient evidence for a
reasonable jury to infer that defendant carried the gun. Thus, viewed in the light most favorable
to the prosecution, there was sufficient circumstantial evidence of each element for a jury to
convict defendant of carrying a concealed weapon.

       Affirmed.



                                                             /s/ Christopher M. Murray
                                                             /s/ Deborah A. Servitto
                                                             /s/ Douglas B. Shapiro




2
 Defendant argues that the evidence of the police car video shows that he only admitted that the
gun was his in order to protect his girlfriend, the driver. Whether defendant was carrying a gun
presented a question of fact for the jury, and it apparently did not find this explanation credible.



                                                -3-